Memorandum. The introduction, over timely objection, of evidence of similar unrelated crimes was not error since the modus opermidi was sufficiently unique, and thus properly admitted, to bear on the issue of identity (People v. Condon, 26 N Y 2d 139; People v. Molineux, 168 N. Y. 264). As to the unresponsive statements of two witnesses that they had made pretrial identifications of the defendants from photographs (People v. Caserta, 19 N Y 2d 18; People v. Cioffi, 1 N Y 2d 70), suffice it to say that the record reflects that in all instances where objection was properly taken, the trial court sustained the objection and in one instance specifically instructed the jury to disregard the statements that were volunteered by the witness.
Accordingly, the judgments appealed from should be affirmed.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson concur.
Judgments affirmed in a memorandum.